Case 3:20-cr-00088-TSL-FKB Document 42-1 Filed 10/12/20 Page 1 of 3

EXHIBIT “A”
 

age 2 of 3

<Missing teen last seen Sunday x emer

OTOP STORY

Aaa
Ae

1 Filed 10/12

 

, 3

red

ed)

FIRST ALERT RADAR
i Se

Currently in
JER CORY

 

16-year

-ofd Shania Blassett (Source: JPD) SE By

 

By ‘NL8T Oigital | October 8, 2020 at 3:37 PM CDT - Updated October 8 at 3:37 PM

wv

JACKSON, Miss. (WLBT) - Jackson Police Department is searching for a teen that hasn’t been seen since
Sunday.

Case 3:20-cr-00088-TSL-FKB Document 42

i atTuAnr
3 of 3

16-year-old Shania Blassett (Source: JPD)

_ ei: Ameer | = speesrsy

 

By WLS? Bigital | October 8, 2020 at 3:37 PM CDT - Updated October 8 at 3:37 PM

Ww
JACKSON, Miss. (WLBT) - Jackson Police Department is searching for a teen that hasn’t been seen since
Sunday.
6) “ney [ AuTHOR
They say 16-year-old Shania Bassett was last seen on Woodacre Road.
2 WLBT.com Staff
She is 5 feet, five inches tall, 150 pounds and was last seen wearing a blue shirt and blue pants.
i)
if you know where she may be, call 601-960-2328 or Crime Stoppers at 601-355-TIPS.
Copyright 2020 WLBT. All rights reserved. RECENT CONTENT

 

Forbes: Sanders’ appointment at JSU an
opportunity for student-athletes across all
HBCUs

cr-00088-TSL-FKB Document 42-1 Filed 10/12/20 Page

Many are also hoping that Deiens' biring will bring a much needed
READ MORE beest te the Capitel City, both in morale and in economic incentives.

By Josh Carter

 

Case 3:20
